1                                                      THE HONORABLE JAMES L. ROBART

2

3

4

5

6                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8    UNITED STATES OF AMERICA,
                                                       No. CR18-0162JLR
9                            Plaintiff,
10                  v.                                 ORDER GRANTING MOTION TO
11                                                     SEAL REPLY IN SUPPORT OF
     HANY VELETANLIC,                                  MOTION TO SUPPRESS
12
                             Defendant.
13

14          THE COURT having received and reviewed the Motion to Seal Reply in Support

15   of Motion to Suppress, and based on all of the other records and files in this matter, and

16   good cause appearing,

17          IT IS HEREBY ORDERED that the Motion to Seal the Reply in Support of Motion
18   to Suppress is GRANTED.              The Reply in Support of Motion to Suppress shall be
19
     maintained under seal.
20
            DATED this 28th day of January, 2019.
21

22

23

24
                                                            A
                                                            HON. JAMES L. ROBART
25                                                          United States District Judge
26

     PROPOSED ORDER GRANTING MOTION TO                           LAW OFFICES OF JOHN HENRY BROWNE, P.S.
                                                                    801 SECOND AVENUE, SUITE 800
     SEAL REPLY IN SUPPORT OF MOTION TO
                                                                      SEATTLE, WASHINGTON 98104
     SUPPRESS                                                      (206) 388-0777 • FAX: (206) 388-0780
